Citation Nr: 0107453	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  93-01 215	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 11, 
1987, for a grant of entitlement to service connection for 
chronic low back pain with sciatica.

[The issues of whether there was clear and unmistakable error 
of fact or law in a decision, dated March 21, 1990, of the 
Board of Veterans' Appeals; entitlement to an initial rating 
in excess of 40 percent for chronic low back pain with 
sciatica from December 11, 1987, through January 10, 1993; 
and entitlement to a total disability evaluation for 
compensation based on individual unemployability prior to 
January 11, 1993, are the subjects of separate Board 
decisions.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, B.C.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1978.

By its decision, dated May 6, 1993, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to an 
effective date earlier than December 11, 1987, for a grant of 
entitlement to service connection for chronic low back pain 
with sciatica.  A motion for reconsideration of such decision 
was thereafter submitted by a Member of the Board.  In May 
2000, the Board's Vice Chairman entered an order for 
reconsideration of the decision of May 6, 1993.  The veteran 
by correspondence, dated May 24, 2000, was advised of the 
action taken and informed of his right to submit further 
argument to the reconsideration panel within a period of 60 
days.  In response, an informal brief, dated in August 2000, 
was submitted to the Board for review.

From an historical perspective, it is noted that, by a 
decision of the Board in June 1991, entitlement of the 
veteran to service connection for chronic low back pain with 
sciatica was established.  Such decision was effectuated by 
the VA's Regional Office (RO) in Pittsburgh, Pennsylvania, in 
a rating decision in July 1991, at which time a 0 percent 
rating was assigned from December 11, 1987, pending the 
outcome of further development.  Following a VA examination 
and other evidentiary development, such rating was increased 
by rating action in December 1991 to 10 percent, effective 
from December 11, 1987.  An appeal followed, and by action of 
the RO's hearing officer in July 1992, the rating was 
increased to 40 percent, effective from December 11, 1987.  

The hearing officer's decision was effectuated by the RO in a 
rating determination of August 1992.  A notice of 
disagreement with the 40 percent rating assigned was 
submitted to the RO in January 1993, wherein it was further 
noted that the veteran had been unemployed since his 
discharge from service and that he was unable to apply for or 
maintain any gainful employment.  Although referenced by the 
Board in its May 1993 decision which is being replaced by 
this decision, the issue of the veteran's entitlement to a 
rating in excess of 40 percent for his low back disorder was 
not therein adjudicated, but referred to the RO for action 
and no discussion was afforded the inferred issue of 
entitlement to a total disability evaluation for compensation 
based on individual unemployability (TDIU).  While noting 
that by subsequent action in June 1997, the rating for the 
veteran's low back disorder was increased to 60 percent, 
effective from January 11, 1993, and a TDIU was assigned from 
January 11, 1993, the reconsideration panel finds that, for 
purposes of reconsideration of the Board's May 1993 decision, 
the sole issue before the panel is entitlement to an 
effective date earlier than December 11, 1987 for a grant of 
service connection for chronic low back pain with sciatica.

While noting that the motion seeking reconsideration of the 
Board's decision of May 1993 was premised on the purported 
failure of the Board to adjudicate issues as to the rating of 
the veteran's service-connected low back disorder, it is 
determined by the reconsideration panel that a separate, 
single member decision would be the appropriate manner to 
address the issues relating to entitlement to an initial 
rating in excess of 40 percent for chronic low back pain with 
sciatica and a TDIU.  


FINDINGS OF FACT

1.  Following the veteran's separation from military service, 
no claim for VA compensation benefits for a disorder of the 
veteran's low back is shown to have been submitted within the 
one-year period after the veteran's discharge from service or 
prior to December 11, 1987.

2.  The veteran's receipt of VA outpatient medical care on 
July 18, 1980 does not represent a formal or informal claim 
of entitlement to service connection for a low back disorder.

3.  The veteran's initial claim for VA compensation benefits 
for a disorder of the low back was filed on December 11, 
1987.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than December 11, 1987, for a grant of entitlement to service 
connection for chronic low back pain with sciatica have not 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that, during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  While it is apparent that the 
RO has not yet considered whether any additional notification 
or development actions are required under the VCAA, the 
effective date matter, it is noted, is one determined by 
governing legal authority, and, as such, additional fact 
gathering, if warranted, would not be dispositive.  It is 
also noteworthy that the veteran does not allege that further 
evidentiary development is necessary.  Although he points to 
a statement made by an RO employee during the course of a 
hearing in October 1988, to the effect that efforts were not 
made to secure pertinent VA treatment reports of the veteran, 
the record reflects that, following the hearing, multiple 
attempts were made to obtain all medical records compiled at 
the VA Medical Center in Pittsburgh, Pennsylvania.  Such 
records were shown to be comprised exclusively of those 
compiled on July 18, 1980, which were added to the claims 
folder.  In a statement of December 1988, the Director of the 
VA Medical Center, University Drive Division, in Pittsburgh, 
Pennsylvania, noted that the veteran had been seen at that 
facility on July 18, 1980, and had failed to report for a 
scheduled appointment in October 1980.  As well, the veteran 
in a written statement of May 4, 1989 conceded that all 
medical records were on file in his claims folder.  As no 
useful purpose would be served by returning this matter to 
the RO, no prejudice to the veteran is shown, and the 
reconsideration panel thus proceeds to adjudicate the merits 
of the issue presented.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Regarding presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.308, 3.309, 
the effective date is the date entitlement arose, if a claim 
is received within one year after separation from active 
duty; otherwise it is the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  Where the 
requirements for service connection are met during service, 
the effective date will be the day following separation from 
service if there was continuous active service following the 
period of service on which the presumption is based and a 
claim is received within one year after separation from 
active duty.  38 C.F.R. § 3.400(b)(2)(i), (ii).

The panel notes further that 38 U.S.C.A. § 5101(a) (West 
1991) mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid, see Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), and that the mere presence 
of medical evidence in the record does not establish an 
intent on the part of the veteran to seek service connection 
for the benefit in question.  See Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Brannon at 35; 
see Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2000).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3) (2000).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

The record reflects that the veteran's initial claim for VA 
disability compensation benefits was filed on December 11, 
1987, through submission of a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  Therein, the 
veteran sought entitlement to service connection for a low 
back disorder, noting that he had received medical treatment 
in service and thereafter for low back problems.  In Item 9B 
of such application, the veteran, in answering the question, 
"(h)ave you previously filed a claim for any benefit with 
the Veterans Administration," responded twice, checking both 
"(n)one" and "(d)isability compensation or pension."  

Noting the aforementioned ambiguity in the December 1987 
application, the veteran contends that he filed a claim for 
service connection for a back disorder in April 1985 which 
the RO lost.  In support of such contention, the veteran 
points to correspondence from the RO in April 1985, wherein 
the veteran was requested to furnish a marriage certificate 
and birth certificates as proof of the existence of his 
dependents.  Such correspondence, it is alleged, was in 
follow-up to an earlier filed claim for service connection 
submitted by the veteran.

While the veteran's inconsistent reply to Item 9B in the 
December 1987 application cannot readily be explained, the 
record in no other way supports the veteran's contention that 
a claim for service connection for a low back disorder was 
filed prior to December 11, 1987.  With respect to the April 
1985 letter from the RO, a careful review of the record shows 
that such correspondence was sent to the veteran in 
association with his claim for VA educational benefits under 
38 U.S.C. Chapter 34 filed in February 1985, for which an 
award of benefits was made in April 1985.  In that 
application, the veteran did not indicate that he had 
previously applied for VA disability compensation benefits.  
In response to the February 1985 claim, the RO in March 1985 
correspondence requested additional information from the 
veteran as to whether he wished to be charged regular 
entitlement for a general equivalency diploma program, to 
which the veteran promptly responded by return mail.  

In correspondence, dated April 10, 1985, the RO informed the 
veteran in writing that it was processing his claim, but that 
action could not be completed until it received supporting or 
clarifying evidence consisting of certified marriage and 
birth certificates.  According to the April 1985 letter, such 
information was considered to be relevant and necessary to 
determine the veteran's entitlement to the maximum benefits 
applied for under law.  Later in April 1985, the veteran 
submitted the documents requested by the RO, and by May 1985 
correspondence, the RO returned the marriage and birth 
certificates the veteran had presented for the RO's review.  
In a letter, dated July 3, 1985, the veteran was advised of a 
change in the educational allowance paid to him by VA, based 
on the establishment of entitlement to an additional 
allowance for his spouse and children.  No further contact 
with VA regarding his entitlement to VA educational benefits 
is thereafter shown until 1988.

When viewed in the context of the veteran's application for 
VA educational benefits in February 1985, the letter of the 
RO in April 1985 requesting copies of marriage and birth 
certificates in no way supports the veteran's allegation that 
he filed a claim for VA compensation for a low back disorder 
prior to December 1987.  Such letter, as the record clearly 
demonstrates, was part of the development undertaken by the 
RO in connection with the February 1985 application for 
educational benefits and wholly unrelated to any claim for VA 
compensation.  

The veteran also offers a contention that he was initially 
treated by VA for low back complaints at a VA medical 
facility in 1978 or 1979, intimating that he filed either a 
formal or informal claim for entitlement to service 
connection for a low back disorder at that time.  Although 
submission of an application for VA disability compensation 
is not indicated by the record in 1978, 1979, or at any time 
prior to December 11, 1987, the record reflects that the 
veteran was seen as an outpatient on July 18, 1980, at the VA 
Medical Center on University Drive in Pittsburgh, 
Pennsylvania, for complaints of low back pain of two years' 
duration.  At that time, diagnoses of sciatica and rule out 
disc disease were offered and the veteran was referred to the 
Orthopedic Clinic, but he failed to report at the time of his 
scheduled appointment in October 1980.  It is neither alleged 
nor shown that the veteran was examined or treated by VA on 
any other occasion prior to December 11, 1987.

The veteran's receipt of VA medical assistance on a single 
occasion in July 1980 is not a formal claim for VA 
compensation under 38 C.F.R. § 3.151(a), as such occurrence 
is not representative of a specific claim in the form 
prescribed by the Secretary, nor is it an informal claim 
under 38 C.F.R. § 3.155 or tantamount thereto, in the absence 
of any demonstrated intent on behalf of the veteran to apply 
for VA compensation; specifically, a grant of service 
connection for a low back disorder.  His request for and 
receipt of medical care neither reflects an intent to obtain 
VA compensation or an identification of the benefit sought.  
As no informal claim was received, VA was under no obligation 
to forward to the veteran an application form for execution 
per 38 C.F.R. § 3.155(a).  

No claim for entitlement to service connection for a low back 
disorder is shown by the record to have been received by the 
RO earlier than December 11, 1987, and any reliance by the 
veteran on 38 C.F.R. § 3.157(b) in an effort to require that 
VA accept the outpatient record of July 1980 as an informal 
claim is misplaced.  Such regulation provides that, when a 
claim for VA compensation is allowed, or, alternatively, is 
denied as not being compensable, then and only then may the 
record of VA medical treatment be found to signify entry of a 
claim for increase or to reopen.  Neither is applicable in 
the case at hand.  The only other exception is that of a 
denial of a claim for VA compensation in the case of retired 
service person whose claim was denied on the basis of his 
receipt of retirement pay, which, too, does not apply to the 
facts of this case.  While the record is replete with 
referenced medical care received by the veteran from non-VA 
medical professionals and facilities prior to December 11, 
1987, records relating to such care were not received prior 
to the aforementioned date.  Thus, those records cannot serve 
as a basis for the assignment of an effective date for a 
grant of service connection for low back pain prior to 
December 11, 1987.

The record further shows that the veteran at an RO hearing in 
October 1988, while noting that he had been treated at a VA 
medical facility in 1978 or 1979, further testified that he 
was not seen on a continuing basis at that facility due to 
having been "brushed off" when seen initially.  He 
conceded, however, that he had not filed an application for 
disability compensation at that time, although he reported 
having attempted to get the process started, but being 
"brushed off" by attending medical personnel.  Following 
the hearing, multiple attempts were made to obtain all 
medical records compiled at the VA Medical Center in 
Pittsburgh, Pennsylvania, and the record reflects treatment 
of the veteran on only a single occasion, that of July 18, 
1980.  In a statement of December 1988, the Director of the 
VA Medical Center on University Drive in Pittsburgh, 
Pennsylvania noted that the veteran had been seen at that 
facility on July 18, 1980, and had failed to report for a 
scheduled appointment in October 1980.  

As well, the panel notes that the veteran in his contentions 
in support of the benefit sought cites the following finding 
of fact entered by the Board in its June 1991 decision, 
granting service connection for chronic low back pain with 
sciatica:

The veteran's current low back disorder cannot be 
disassociated from the back injury incurred while 
he was in military service.

The veteran interprets the foregoing as dispositive of the 
effective date issue herein presented, noting that since the 
in-service back injury was found by the Board to be the cause 
of his current back complaints, then he should be compensated 
for the back disorder from the time of his discharge from 
service.  Such argument is in error as it ignores one 
crucial, foundational element of the system designed by 
Congress for the administration of VA compensation benefits; 
namely, that a claim must be filed for a grant of entitlement 
and the payment of monetary benefits.  See 38 U.S.C.A. 
§ 5101(a) (West 1991).  In this instance, the veteran fails 
to account for the fact that a claim for the benefit sought 
was not submitted until December 1987, well beyond the one-
year period from the date of separation from service.  Had a 
claim for service connection for a low back disorder been 
filed within that one year time frame, only then would an 
effective date on the day following his service discharge be 
possible.  See 38 C.F.R. § 3.400(b)(2).  

Lastly, the veteran argues that that the concept of affording 
a claimant the benefit of the doubt has not been applied 
correctly in this case and he notes that the Board in its 
June 1991 decision found that such concept was for 
application based on the facts then presented.  Under 
38 U.S.C.A. § 5107(b), as amended by the VCAA, however, a 
claimant is to be afforded the benefit of the doubt only when 
there is an approximate balance of positive and negative 
evidence on a material issue.  As correctly noted by the 
veteran, the Board found the evidence in equipoise at the 
time it considered his entitlement to service connection for 
a low back disorder in June 1991, but the issue presented now 
is not the same as was before the Board in 1991.  In this 
instance, the only significant evidence presented in favor of 
allowing an effective date earlier than December 11, 1987, 
for a grant of service connection for chronic low back pain, 
is the veteran's own oral and written testimony, which the 
panel finds to be unsubstantiated and contradictory at least 
in part, and, thus, non-persuasive.  As the evidence against 
the claim far outweighs the contrary evidence, there is not 
an approximate balance of the evidence.  As such, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not for 
application in this matter.

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable based on a claim for direct service 
connection is the later of the date of receipt of the claim 
or the date entitlement arose.  Here, the latter of two is 
the date on which the veteran initially filed a claim for 
service connection for a low back disorder, December 11, 
1987.  The panel is thus unable to assign an effective date 
earlier than December 11, 1987, for entitlement to service 
connection for chronic low back pain with sciatica.  
Accordingly, the appeal must be denied.


ORDER

An effective date earlier than December 11, 1987, for a grant 
of entitlement to service connection for chronic low back 
pain with sciatica is denied.


			
	Mark F. Halsey	Bruce E. Hyman
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

			
	Lawrence M. Sullivan	D. C. Spickler
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	Nancy R. Robin
	Member, Board of Veterans' Appeals

 

